Citation Nr: 0125813	
Decision Date: 11/02/01    Archive Date: 11/13/01

DOCKET NO.  97-03 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for an additional heart disability as a 
result of Department of Veterans Affairs (VA) medical 
treatment.


REPRESENTATION

Appellant represented by:	Arthur H. Marateck, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to April 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) by orders of the United States Court of Appeals for 
Veterans Claims (Court) dated August 23, 2000, and February 
22, 2001, which vacated an August 1998 Board decision and 
remanded the case for further development.  The matter arose 
from a December 1996 decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Atlanta, Georgia.


REMAND

Initially, the Board notes there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096-2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In addition, the Board notes the revised duty to assist 
includes providing a VA medical examination or a medical 
opinion when necessary for an adequate determination.  The 
medical evidence of record includes a December 1997 VA 
medical opinion indicating a review of the record 
demonstrated no additional heart disability as a result of 
angioplasty complicated by dissection and abrupt closure in 
December 1993 and a January 2001 private medical opinion 
indicating that the dissection of the diagonal in 1994 
represented a worsening of the veteran's medical condition.  
As conflicting medical opinions have been provided, the Board 
finds an additional medical opinion is required prior to 
appellate review.

The Board also notes that during the course of this appeal 
pertinent laws and regulations related to claims filed 
pursuant to 38 U.S.C.A. § 1151 (formerly 38 U.S.C.A. § 351) 
were revised.  In 1991 the Court invalidated 38 C.F.R. 
§ 3.358(c)(3), a portion of the regulation utilized in 
deciding claims under 38 U.S.C.A. § 1151.  Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd, Gardner v. Brown, 5 
F.3rd 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 513 
U.S. 115, 115 S. Ct. 552 (1994).  The United States Supreme 
Court (Supreme Court) found that the statutory language of 
38 U.S.C.A. § 1151 simply required a causal connection 
between VA hospitalization and additional disability and that 
there need be no identification of "fault" on the part of 
VA. 

In May 1996, VA published a final rule amending 38 C.F.R. 
3.385(c) in order to implement 38 U.S.C. 1151 as interpreted 
in the decision of the Supreme Court.  See 61 Fed. Reg. 25787 
(1996).  The revised provisions stated that where it is 
determined that there is additional disability resulting from 
an aggravation of an existing disease or injury suffered as a 
result of hospitalization or medical treatment compensation 
will be payable for such additional disability.  In the 
preamble it was noted the liberalized provisions of the new 
rule would apply to all claims still open on direct review as 
of the effective date of November 25, 1991.  

Subsequently, the provisions of 38 U.S.C.A. § 1151 were 
amended, effective October 1, 1997, to include the 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 and 
Supp. 2000).  A VA Office of General Counsel precedent 
opinion held that all claims for benefits under 38 U.S.C.A. 
§ 1151 filed before October 1, 1997, must be adjudicated 
under the code provisions as they existed prior to that date.  
See VAOPGCPREC 40-97.  

The appellant's claim is premised on 38 U.S.C.A. § 1151 and 
because his claim was filed in March 1996 the version of 
§ 1151 that is applicable to this case is the version that 
existed prior to the amendment in 1997. 

A subsequent VA Office of General Counsel precedent opinion 
held that the provisions of 38 C.F.R. §§ 3.322(a) and 4.22 
apply to the rating of disabilities compensated under 
38 U.S.C.A. § 1151, before the amendment effective 
October 1, 1997.  See VAOPGCPREC 4-2001.  In essence, these 
provisions require that in rating aggravated disabilities the 
degree of pre-existing disability, if ascertainable, be 
deducted from the present degree of disability unless the 
degree of present disability is total, in which case no 
deduction is made.  

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the issue on 
appeal and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

2.  Thereafter, the veteran's claims 
folder should be reviewed by an 
appropriate VA specialist who has not 
previously been involved in the veteran's 
care for an opinion as to whether the 
veteran incurred an additional heart 
disability as a result of VA medical 
treatment.  The claims folder and a copy 
of this remand must be made available to 
and reviewed by the examiner.  The 
examiner should perform any examinations, 
tests, or studies necessary for an 
accurate assessment.  

The examiner is specifically requested to 
provide an opinion as to (1) whether the 
veteran incurred an additional heart 
disability as a result of VA medical 
treatment in 1994 and (2) whether any 
additional disability was a "necessary 
consequence" of the medical treatment.  
"Necessary consequences" are those that 
are certain to result from or were 
intended to result from the treatment 
administered.  A complete rationale for 
the opinions given should be provided.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed necessary, 
the RO should review the record and re-
adjudicate the issue on appeal.  The RO 
must consider the veteran's claim in light 
of the appropriate laws and regulations.  
See VAOPGCPREC 40-97; see also VAOPGCPREC 
4-2001.

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for an examination may 
adversely affect the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




